IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,442-01


                         EX PARTE LUPE MARTINEZ III, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 13-11-00225CRF-A IN THE 81ST DISTRICT COURT
                               FROM FRIO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). On October 23, 2014, Applicant pleaded no

contest to possession of a controlled substance with the intent to deliver and was sentenced to seven

years’ imprisonment. He did not appeal his conviction.

        After Applicant was convicted, trial counsel prepared a two-page handwritten application for

a writ of habeas corpus. On November 12, 2015, the trial judge signed this application and wrote

the following: “The writ is granted. The October 23, 2014 judgment is set aside and the parties

returned to the position they were in prior to the plea.” The State agreed to this and also signed the
                                                                                                     2

application. On November 12, 2015, the trial judge also signed an order dismissing the charges in

this cause. The Frio County District Clerk forwarded the handwritten application to this Court and

later forwarded a supplemental application filed on the prescribed form for Article 11.07

applications. As we understand the record, Applicant filed this supplemental application because

his initial one failed to comply with the Rules of Appellate Procedure. See TEX . R. APP. P. 73.1(a)

(“Prescribed Form. An application filed under Article 11.07 must be on the form prescribed by the

Court of Criminal Appeals”).

       We now dismiss this application for noncompliance. Applicant’s third and fourth grounds

in his supplemental application are not stated on the prescribed form. “Rule 73.1 requires an

applicant to state the grounds for relief and the supporting facts on the prescribed form.” Ex parte

Blacklock, 191 S.W.3d 718, 719 (Tex. Crim. App. 2006); see also TEX . R. APP . P. 73.1(c).

       If Applicant intended to file his initial handwritten application under Article 11.07, as we

understand the record, we remind the trial judge that only this Court has the authority to grant relief

on an application for a writ of habeas corpus under Article 11.07. See Ex parte Ybarra, 629 S.W.2d
943, 946–47 (Tex. Crim. App. 1982) (Under Article 11.07 “[o]nly the Court of Criminal Appeals

has the authority to grant relief as a result of post conviction writ of habeas corpus”). We also note

that after final conviction in a felony case, other than one in which the death penalty is imposed,

Article 11.07 is the exclusive procedure and “any other proceeding shall be void and of no force and

effect in discharging the prisoner.” TEX . CODE CRIM . PROC. art. 11.07, § 5. Therefore, the trial

judge’s order dismissing the charges in this cause was of no force in discharging Applicant.

       This application is dismissed.
                           3

Filed: February 10, 2016
Do not publish